Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/000,444. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims represents narrow version of re-arrangement of the claimed limitations of claim 1 of Application No 17/000,444.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

App. No 17/117,383
App. No 17/000,444
1. An electronic vaping article, comprising: an aerosol-forming substrate; a heating element configured to heat the aerosol-forming substrate 
to form an aerosol; a battery configured to supply power to the heating element to cause the heating element to generate heat; an air flow sensor configured to generate an output based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article; a processor configured to detect a start event and an end event of a user interaction with the electronic vaping article based on the output of the air flow sensor and a threshold magnitude value, capture battery voltage data indicating a shift in a voltage of the battery associated with the user interaction based on capturing a start value of the voltage of the battery in response to detection of the start event, capturing an end value of the voltage of the battery in response to detection of the end event, and determining the shift in the voltage of the battery associated with the user interaction as a difference between the start value and the end value, and arrange the battery voltage data in a data pattern that defines the user interaction with the electronic vaping article by at least the shift in the voltage Atty. Dkt. No. 24000-000041-US-COAlA of the battery such that the start value and the end value are associated with a first interaction event number, the data pattern also defining a first non- interaction event number associated with an indication that the first non- interaction event number corresponds to a first data set type in the data pattern, the first data set type representing a respective user non-interaction with the electronic vaping article; and a memory configured to store the data pattern in a structured multi-byte format.

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 1. An electronic vaping article, comprising: an aerosol-forming substrate; a heating element configured to heat the aerosol-forming substrate to form an aerosol; a battery configured to supply power to the heating element to cause the heating element to generate heat; an air flow sensor configured to generate an output based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article; a processor configured to detect a start event and an end event of a user interaction with the electronic vaping article based on the output of the air flow sensor and a threshold magnitude value, capture battery voltage data indicating a shift in a voltage of the battery associated with the user interaction based on capturing a start value of the voltage of the battery in response to detection of the start event, capturing an end value of the voltage of the battery in response to detection of the end event, and determining the shift in the voltage of the battery associated with the user interaction as a difference between the start value and the end value, and arrange the battery voltage data in a data pattern that defines the user interaction with the electronic vaping article by at least the shift in the voltage Atty. Dkt. No. 24000-000041-US-COA1 of the battery such that the start value and the end value are associated with a first interaction event number and an indication that the first interaction event number corresponds to a first data set type in the data pattern, the data pattern also defining a first non-interaction event number associated with an indication that the first non-interaction event number corresponds to a second data set type in the data pattern, the second data set type being different from the first data set type; and a memory configured to store the data pattern in a structured multi-byte format.

2. The electronic vaping article of claim 1, wherein the processor includes a timer configured to be initiated in response to detection of the start event and stopped in response to detection of the end event to obtain a vaping time interval, and the processor is configured to collect a value of the vaping time interval and record the value in the data pattern in association with the first interaction event number as a length of the user interaction with the electronic vaping article.
2. The electronic vaping article of claim 1, wherein the processor includes a timer configured to be initiated in response to detection of the start event and stopped in response to detection of the end event to obtain a vaping time interval, and the processor is configured to collect a value of the vaping time interval and record the value in the data pattern in association with the first interaction event number as a length of the user interaction with the electronic vaping article.


3. The electronic vaping article of claim 1, wherein the first interaction event number is one of a plurality of interaction event numbers recorded in the data pattern and corresponding to a second data set type, the second data set type representing a respective user interaction with the electronic vaping article, for each respective interaction event number among the plurality of interaction event numbers the processor is configured to record in the data pattern in association with the respective interaction event numberAtty. Dkt. No. 24000-000041-US-COAlA an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, an indication that the respective interaction event number corresponds to the second data set type, the start value of the voltage of the battery, the end value of the voltage of the battery, a time interval of the respective user interaction with the electronic vaping article, and a value of a system clock included in the electronic vaping article, and wherein the first non-interaction event number is one of a plurality of non- interaction event numbers recorded in the data pattern and corresponding to the first data set type, for each respective non-interaction event number among the plurality of non-interaction event numbers the processor is configured to record in the data pattern in association with the respective non-interaction event number a non-interaction status of the battery indicating whether a non- interaction voltage of the battery associated with the respective user non- interaction exceeds the threshold battery voltage, the indication that the respective non-interaction event number corresponds to the first data set type, a null start value of the voltage of the battery, a null end value of the voltage of the battery, a non-vaping time interval between an end of a first user interaction with the electronic vaping article and a start of a second user interaction with Atty. Dkt. No. 24000-000041-US-COAlA the electronic vaping article, and the value of the system clock.
3. The electronic vaping article of claim 1, wherein the first interaction event number is one of a plurality of interaction event numbers recorded in the data pattern and corresponding to the first data set type, the first data set type representing a respective user interaction with the electronic vaping article, for each respective interaction event number among the plurality of interaction event numbers the processor is configured to record in the data pattern in association with the respective interaction event numberAtty. Dkt. No. 24000-000041-US-COA1 an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, the indication that the respective interaction event number corresponds to the first data set type, the start value of the voltage of the battery, the end value of the voltage of the battery, a time interval of the respective user interaction with the electronic vaping article, and a value of a system clock included in the electronic vaping article, and wherein the first non-interaction event number is one of a plurality of non- interaction event numbers recorded in the data pattern and corresponding to the second data set type, the second data set type representing a respective user non- interaction with the electronic vaping article, for each respective non-interaction event number among the plurality of non-interaction event numbers the processor is configured to record in the data pattern in association with the respective non- interaction event number a non-interaction status of the battery indicating whether a non- interaction voltage of the battery associated with the respective user non- interaction exceeds the threshold battery voltage, the indication that the respective non-interaction event number corresponds to the second data set type, a null start value of the voltage of the battery, a null end value of the voltage of the battery, Atty. Dkt. No. 24000-000041-US-COA1 a non-vaping time interval between an end of a first user interaction with the electronic vaping article and a start of a second user interaction with the electronic vaping article, and the value of the system clock.
4. The electronic vaping article of claim 3, wherein the processor includes a first timer configured to measure a length of each user interaction with the electronic vaping article, and a second timer configured to measure a duration between the first and second user interactions with the electronic vaping article.
4. The electronic vaping article of claim 3, wherein the processor includes a first timer configured to measure a length of each user interaction with the electronic vaping article, and a second timer configured to measure a duration between the first and second user interactions with the electronic vaping article.
5. The electronic vaping article of claim 1, wherein the processor is configured to collect data indicating a start of the user interaction with the electronic vaping article and an end of the user interaction with the electronic vaping article from said air flow sensor and determine a vaping status.
5. The electronic vaping article of claim 1, wherein the processor is configured to collect data indicating a start of the user interaction with the electronic vaping article and an end of the user interaction with the electronic vaping article from said air flow sensor and determine a vaping status.
6. The electronic vaping article of claim 5, wherein for the data set generated upon occurrence of the start of the user interaction with the electronic vaping article, the processor is configured to determine that the vaping status is a vaping puff status, and include an indication that the first interaction event number corresponds to a second data set type in a data set in the data pattern associated with the first interaction event number, the second data set type representing a respective user interaction with the electronic vaping article.
6. The electronic vaping article of claim 5, wherein for the data set generated upon occurrence of the start of the user interaction with the electronic vaping article, the processor is configured to determine that the vaping status is a vaping puff status, and include an indication that the first interaction event number corresponds to a second data set type in a data set in the data pattern associated with the first interaction event number, the second data set type representing a respective user interaction with the electronic vaping article.
7. The electronic vaping article of claim 6, wherein upon an occurrence of consecutive user interactions with the electronic vaping article, for the data set generated upon occurrence of the end of a first user interaction with the electronicAtty. Dkt. No. 24000-000041-US-COAlA vaping article, the processor is configured to determine that the vaping status is a puff release status, and include the indication that the first non-interaction event number corresponds to the first data set type in a data set in the data pattern associated with the first non-interaction event number.
7. The electronic vaping article of claim 6, wherein upon an occurrence of consecutive user interactions with the electronic vaping article, for the data setAtty. Dkt. No. 24000-000041-US-COA1 generated upon occurrence of the end of a first user interaction with the electronic vaping article, the processor is configured to determine that the vaping status is a puff release status, and include the indication that the first non-interaction event number corresponds to the second data set type in a data set in the data pattern associated with the first non-interaction event number, the second data set type representing a user non-interaction with the electronic vaping article.
8. A vaping topography circuit of an electronic vaping article, the vaping topography circuit comprising: an air flow sensor configured to detect user interaction with the electronic vaping article based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article; a heating element configured to heat an aerosol-forming substrate to form an aerosol; a battery configured to supply power to the heating element to cause the heating element to generate heat; a processor configured to detect a start event and an end event of the user interaction with the electronic vaping article based on an output of the air flow sensor and a threshold magnitude value, capture battery voltage data indicating a shift in a voltage of the battery associated with the user interaction based on capturing a start value of the voltage of the battery in response to detection of the start event, capturing an end value of the voltage of the battery in response to detection of the end event, and Atty. Dkt. No. 24000-000041-US-COAIA  determining the shift in the voltage of the battery associated with the user interaction as a difference between the start value and the end value, and arrange the battery voltage data in a data pattern that defines the user interaction with the electronic vaping article by at least the shift in the voltage of the battery such that the start value and the end value are associated with a first interaction event number, the data pattern also defining a first non- interaction event number associated with an indication that the first non- interaction event number corresponds to a first data set type in the data pattern, the first data set type representing a respective user non-interaction with the electronic vaping article; and a memory configured to record the data pattern in a structured format.
8. A vaping topography circuit of an electronic vaping article, the vaping topography circuit comprising: an air flow sensor configured to detect user interaction with the electronic vaping article based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article; a heating element configured to heat an aerosol-forming substrate to form an aerosol; a battery configured to supply power to the heating element to cause the heating element to generate heat; a processor configured to detect a start event and an end event of the user interaction with the electronic vaping article based on an output of the air flow sensor and a threshold magnitude value, capture battery voltage data indicating a shift in a voltage of the battery associated with the user interaction based on capturing a start value of the voltage of the battery in response to detection of the start event, Atty. Dkt. No. 24000-000041-US-COA1 capturing an end value of the voltage of the battery in response to detection of the end event, and determining the shift in the voltage of the battery associated with the user interaction as a difference between the start value and the end value, and arrange the battery voltage data in a data pattern that defines the user interaction with the electronic vaping article by at least the shift in the voltage of the battery such that the start value and the end value are associated with a first interaction event number and an indication that the first interaction event number corresponds to a first data set type in the data pattern, the data pattern also defining a first non-interaction event number associated with an indication that the first non-interaction event number corresponds to a second data set type in the data pattern, the second data set type being different from the first data set type; and a memory configured to record the data pattern in a structured format.
9. The vaping topography circuit of claim 8, wherein the processor includes a timer configured to be initiated in response to detection of the start event and stopped in response to detection of the end event, wherein a value of the timer at the end of the user interaction with the electronic vaping article is recorded in the data pattern in association with the first interaction event number as a length of the user interaction with the electronic vaping article.

9. The vaping topography circuit of claim 8, wherein the processor includes a timer configured to be initiated in response to detection of the start event and stopped in response to detection of the end event, wherein a value of the timer at the end of the user interaction with the electronic vaping article is recorded in the data pattern in association with the first interaction event number as a length of the user interaction with the electronic vaping article.

10. The vaping topography circuit of claim 8, wherein the first interaction event number is one of a plurality of interaction event numbers recorded in the data pattern and corresponding to a second data set type, the second data set type representing a respective user interaction with theAtty. Dkt. No. 24000-000041-US-COAlA electronic vaping article, for each respective interaction event number among the plurality of interaction event numbers the processor is configured to record in the data pattern in association with the respective interaction event number representing the respective user interaction with the electronic vaping article at least the start value of the voltage of the battery associated with the respective user interaction, the end value of the voltage of the battery associated with the respective user interaction, an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, and a length of the respective user interaction with the electronic vaping article, and wherein the first non-interaction event number is one of a plurality of non- interaction event numbers recorded in the data pattern and corresponding to the first data set type, for each respective non-interaction event number among the plurality of non-interaction event numbers the processor is configured to record in the data pattern in association with the respective non-interaction event number at least a duration between consecutive user interactions with the electronic vaping article.
10. The vaping topography circuit of claim 8, whereinAtty. Dkt. No. 24000-000041-US-COA1 the first interaction event number is one of a plurality of interaction event numbers recorded in the data pattern and corresponding to the first data set type, the first data set type representing a respective user interaction with the electronic vaping article, for each respective interaction event number among the plurality of interaction event numbers the processor is configured to record in the data pattern in association with the respective interaction event number representing the respective user interaction with the electronic vaping article at least the start value of the voltage of the battery associated with the respective user interaction, the end value of the voltage of the battery associated with the respective user interaction, an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, and a length of the respective user interaction with the electronic vaping article, and wherein the first non-interaction event number is one of a plurality of non- interaction event numbers recorded in the data pattern and corresponding to the second data set type, the second data set type representing a user non-interaction with the electronic vaping article, for each respective non-interaction event number among the plurality of non-interaction event numbers the processor is configured to record in the data pattern in association with the respective non-interaction event number at least a duration between consecutive user interactions with the electronic vaping article.
11. The vaping topography circuit of claim 10, wherein the processor includes a first timer configured to measure the length of the user interaction with the electronic vaping article; and a second timer configured to measure the duration between the consecutive user interactions with the electronic vaping article.

11. The vaping topography circuit of claim 10, wherein the processor includes a first timer configured to measure the length of the user interaction with the electronic vaping article; and a second timer configured to measure the duration between the consecutive user interactions with the electronic vaping article.

12. 
12. 
13. The vaping topography circuit of claim 12, wherein upon generation of the first interrupt, the processor is configured to determine that the vaping status of the electronic vaping article is a vaping puff status, and record an indication that the first interaction event number corresponds to a second data set type in a data set in the data pattern associated with the first interaction event number, the second set data type representing a respective user interaction with the electronic vaping article.
13. The vaping topography circuit of claim 12, wherein upon generation of the first interrupt, the processor is configured to determine that the vaping status of the electronic vaping article is a vaping puff status, and record the indication that the first interaction event number corresponds to the first data set type in a data set in the data pattern associated with the first interaction event number.
14. The vaping topography circuit of claim 12, wherein upon generation of the second interrupt, the processor is configured to determine that the vaping status of the electronic vaping article is a puff release status, and record the indication that the first non-interaction event number corresponds to the first data set type in a data set in the data pattern associated with the first non-interaction event number.
14. The vaping topography circuit of claim 12, wherein upon generation of the second interrupt, the processor is configured to determine that the vaping status of the electronic vaping article is a puff release status, and record the indication that the first non-interaction event number corresponds to the second data set type in a data set in the data pattern associated with the first non-interaction event number, theAtty. Dkt. No. 24000-000041-US-COA1 second data set type representing a user non-interaction with the electronic vaping article.
15. A method of generating vaping topography data for an electronic vaping article, the electronic vaping article including at least an aerosol generator including a heating element configured to heat an aerosol-forming substrate to form an aerosol, a battery configured to supply power to the heating element to cause theAtty. Dkt. No. 24000-000041-US-COAlA heating element to generate heat, and an air flow sensor configured to generate an output based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article, the method comprising: determining an occurrence of a start event of a first user interaction with the electronic vaping article based on the output of the air flow sensor and a threshold magnitude value; capturing first start battery voltage data indicating a voltage of the battery at the start event in response to the determining the occurrence of the start event; determining an occurrence of an end event of the first user interaction with the electronic vaping article based on the output of the air flow sensor and the threshold magnitude value; capturing first end battery voltage data indicating a voltage of the battery at the end event in response to the determining the occurrence of the end event; determining a shift in the voltage of the battery associated with the first user interaction as a difference between the first end battery voltage data and the first start battery voltage data; and generating a data structure that defines the first user interaction with the electronic vaping article with respect to the shift in the voltage of the battery between the start event and the end event such that the first start battery voltage data and the first end battery voltage data are associated with a first interaction event number, the data structure also defining a first non-interaction event number associated with an indication that the first non-interaction event number corresponds to a first data set type in the data structure, the first data set type representing a respective user non- interaction with the electronic vaping article.

    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 
 15. A method of generating vaping topography data for an electronic vaping article, the electronic vaping article including at least an aerosol generator including a heating element configured to heat an aerosol-forming substrate to form an aerosol, a battery configured to supply power to the heating element to cause the heating element to generate heat, and an air flow sensor configured to generate an output based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article, the method comprising: determining an occurrence of a start event of a first user interaction with the electronic vaping article based on the output of the air flow sensor and a threshold magnitude value; capturing first start battery voltage data indicating a voltage of the battery at the start event in response to the determining the occurrence of the start event; determining an occurrence of an end event of the first user interaction with the electronic vaping article based on the output of the air flow sensor and the threshold magnitude value; capturing first end battery voltage data indicating a voltage of the battery at the end event in response to the determining the occurrence of the end event; determining a shift in the voltage of the battery associated with the first user interaction as a difference between the first end battery voltage data and the first start battery voltage data; and Atty. Dkt. No. 24000-000041-US-COA1 generating a data structure that defines the first user interaction with the electronic vaping article with respect to the shift in the voltage of the battery between the start event and the end event such that the first start battery voltage data and the first end battery voltage data are associated with a first interaction event number and an indication that the first interaction event number corresponds to a first data set type in the data structure, the data structure also defining a first non-interaction event number associated with an indication that the first non-interaction event number corresponds to a second data set type in the data structure, the second data set type being different from the first data set type.

16. The method of claim 15, wherein the first user interaction with the electronic vaping article includes a puff start event followed by a puff release event.

16. The method of claim 15, wherein the first user interaction with the electronic vaping article includes a puff start event followed by a puff release event.

17. The method of claim 16, further comprising: generating a first interrupt when the puff start event is detected; and starting a first timer upon generation of the first interrupt to measure a length of the first user interaction with the electronic vaping article.

17. The method of claim 16, further comprising: generating a first interrupt when the puff start event is detected; and starting a first timer upon generation of the first interrupt to measure a length of the first user interaction with the electronic vaping article.

18. The method of claim 17, further comprising: generating a second interrupt when the puff release event is detected; stopping the first timer upon generation of the second interrupt; and starting a second timer upon generation of the second interrupt to measure a duration until a next puff start event.
19. The method of claim 18, further comprising: storing the captured first start battery voltage data and first end battery voltage data, an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, and values for the first and second timers, in association with the first interaction event number in a structured format in a non-volatile memory, the first interaction event number corresponds to a second data set type representing a user interaction with the electronic vaping article.
18. The method of claim 17, further comprising: generating a second interrupt when the puff release event is detected; stopping the first timer upon generation of the second interrupt; and starting a second timer upon generation of the second interrupt to measure a duration until a next puff start event.
19. The method of claim 18, further comprising: storing the captured first start battery voltage data and first end battery voltage data, an interaction status of the battery indicating whether an interaction voltage of the battery associated with the respective user interaction exceeds a threshold battery voltage, and values for the first and second timers, in association with the first interaction event number in a structured format in a non-volatile memory, the first data set type representing a user interaction with the electronic vaping article.

20. The method of claim 15, wherein first interaction event number is one of a plurality of interaction event numbers included in the data structure, the data structure including at least second start battery voltage data and second end battery voltage data in association with a second interaction event number among the plurality of interaction event numbers corresponding to a second user interaction with the electronic vaping article, and the data structure includes a duration between user interactions with the electronic vaping article as an event length in association with the first non-interaction event number.
20. The method of claim 15, wherein first interaction event number is one of a plurality of interaction event numbers included in the data structure, the data structure including at least second start battery voltage data and second end battery voltage data in association with a second interaction event number among the plurality of interaction event numbers corresponding to a second user interaction with the electronic vaping article, and the data structure includes a duration between user interactions with the electronic vaping article as an event length in association with the first non-interaction event number.




1)  Examiner note regarding the prior art of the record:

Regarding Claims 1, 8 and 15: Regarding Claim 1, Alelov (Pub.20120048266) disclose an electronic vaping article, comprising: an aerosol-forming substrate; a heating element configured to heat the aerosol-forming substrate to form an aerosol( para [0018] and [0021]); a battery configured to supply power to the heating element to cause the heating element to generate heat (para [0018));
     an air flow sensor configured to generate an output based on measuring a magnitude of an air flowrate through at least a portion of the electronic vaping article (para [0029], [0039]); a processor (para [0030]) configured to detect a start event and an end event of a user interaction with the electronic vaping article based on the output of the air flow sensor and a threshold magnitude value (para [0036], where amount of time elapsed between user puffs, the amount of time the first release device 218 and the second release device 220 are activated).

Counts (Pat.5060671) disclose arrange the battery voltage data in a data pattern (Fig. 10, Lines: 25-35, 61 -67 and Col. 11, Lines: 1 -15, where heater connect to the V+ directly and CMOS BCD-to decimal decoder 901 also connected to the timer; decoder will be decode a standard BCD 4-bit code input from counter into 1 od 10 output and further indicator 33 connect to the V+ through the multiplexer, and further indicator show how much of the article).

Blake et al., (Pub.20030226837) discloses capture battery voltage data indicating a shift in a voltage of the battery associated with the user interaction based on capturing a start value of the voltage of the battery in response to detection of the start event,
(para [033]), capturing an end value of te voltage of the battery in response to detection of the end event (para [0033], where capturing an end value of the voltage of the battery para [033]) determining the shift in the voltage of the battery associated with the user interaction as a difference between the start value and the end value (para [033]).

Felix et.al., (Pub.2012/0089039) a memory configured to store the data pattern in a structured multi-byte format(para [0042]).

Regarding Claims 1 and 8:
The prior art of record does not teach or render obvious an electronic vaping article having the steps of :
 “the user interaction with the electronic vaping article by at least the shift in the voltage Atty. Dkt. No. 24000-000041-US-COAlA of the battery such that the start value and the end value are associated with a first interaction event number, the data pattern also defining a first non- interaction event number associated with an indication that the first non- interaction event number corresponds to a first data set type in the data pattern, the first data set type representing a respective user non-interaction with the electronic vaping article”.
Similar limitations comprising claims 8 and 15.

Regarding Claim 15:
The prior art of record does not teach or render obvious a method of generating vaping topography data for an electronic vaping article having the steps of:
“the first user interaction with the electronic vaping article with respect to the shift in the voltage of the battery between the start event and the end event such that the first start battery voltage data and the first end battery voltage data are associated with a first interaction event number, the data structure also defining a first non-interaction event number associated with an indication that the first non-interaction event number corresponds to a first data set type in the data structure, the first data set type representing a respective user non- interaction with the electronic vaping article”.

Claims 2-7, 9-14 and 16-20 are allowed due to their dependency on claims 1, 8 and 15. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862